PIVARNIK, Justice.
Defendant-Appellant Donald Hardin was convicted at the conclusion of a jury trial in the Morgan County Circuit Court of voluntary manslaughter, a class B felony. The trial court sentenced Defendant to fifteen (15) years. On direct appeal this Court unanimously affirmed his conviction and sentence. Hardin v. State (1980), 273 Ind. 459, 404 N.E.2d 1354. Defendant then filed a Motion to Correct Erroneous Sentence, which the trial court denied. He now directly appeals that denial.
There is much confusion, even among the parties involved, as to the nature of the present proceedings. The State maintains these proceedings are in the nature of post-conviction relief, and as such are improperly brought because they were available to Defendant and litigated on direct appeal. Defendant maintains his case is governed by the normal appellate rules.
Regardless of the nature of the proceedings, we find that the trial court was correct in ruling that this issue already has been litigated. In his initial appeal Defendant maintained he was improperly sentenced because the trial court failed to enumerate the facts and reasons supporting the aggravated sentence. Now, Defendant maintains he was improperly sentenced because the sentence was not in conformity with the jury's verdict. Notwithstanding the fact that these issues are worded differently, to allow the present appeal clearly would be to allow a second review of a previously adjudicated issue.
The trial court is affirmed.
GIVAN, C.J., and SHEPARD and DICKSON, JJ., concur.
DeBRULER, J., concurs in result.